Case 1:21-cr-00386-TNM Document 51-1 Filed 09/01/21 Page 1 of 9

 

TO THE CLERK OF COURTS
UNITED STATES DISTRICT COURT
August 19, 2021

UNITED STATES MAGISTRATE JUDGE
Trevor McFadden

333 Constitution Avenue NW

Washington, District of Columbia 20001-2802

Dear Mr.McFadden,

Since the only way you have given me to file my documents is by registered mail, I am putting you on
notice that this has been sent registered mail and insured for $50,000.00. The post office has had a
delay, imagine that? This seems to be an Obstruction of Justice as well as denying defense evidence
because of a Protective Order. $250,000.00 18 USC 3571.

You must forgive me for not answering what the LAW( LAW is Land, Air, and Water) was when you
asked me in court. I was under extreme distress from having to return to a place under 18 USC 241
where Judge Faruqui removed me from the courtroom and continued holding court without me
there,which is a conspiracy to deprive me of my rights.$200,000.00. The Baliff also had a duty to
uphold the Constitution which is a violation of armed assault and battery $200,000.00.

I have had numerous threats from phone calls and letters. J have suffered Emotional Distress 32CFR
536.77(a)(3)(vii) $200,000.00 of trying to run a restaurant with little help as all small businesses are
struggling to survive with the high costs of food and fuel. My work week consists of 80 hours per

week and doesn't give me much time to learn all of the LAW. I haven't had much rest and surely have
not had the right to life, liberty, or the pursuit of happiness as the Laws of Nature and God's Law entitle
me. Unfortunately my standardized education did not afford me an education in the LAW.

Please read this affidavit carefully as you are my public servant and I ask for remedy.

Thank You,

 

By: Ante » & aX
UCC 1-308 7

Pauline; Bauer, a Living Soul
Sui Juris

 
eS SeGICuU i,
.

 

(Ret

To Be Completed
By Post Office

Postage $ 4:3

Pee |
Extra Services & Fees.
(Registered Mail $12.

(hardcopy) $i

OiRaturn Receipt FOI
felectraniqg)$ £040)

(Restricted Delivery $

 

Date Stamp

  
 
 

  

   

Extra Services & Fees

on
Fa Ft
‘hk (Codes

Oy

{ Signature Confirmation
's

 

 

[Signature Confirmation

urn Receipt
Restricted Delivery
S

 

 

 

Total Postage & Fees
$ 71th, 75

 

Customer Must Declare
Full Valued Sil LITT 4

Is40, 000. 0

Received by Domestic Insurance up to 850,000
US Fe fOr is included based upan the
~ declared value. Intzynalicoal

Indemnity is Hmlted. (Sea Reverse),

 

 

 

 

FROM

In ( ae. OF | fvval {Cox ute.
Cy Ther isuacd 4 evonty -TwWwe2
‘ Ia T

1s 1( Kea d Need.

nee fe pnd Pye cx, Prk 2 Exerypy fie? 551

 

ust Be in Ballpoint or Typed

To Be Completed By Customer
(Please Print)

TO

All Entries Mi

 

 

PS Form 38

April 2015, psn 7530-02-000-9051

MTEP SIME ark S LT ICE|
Dice Y PBA

 

S35 Loh street Nw
Lashyettn Cts 30

JTNM Document 51

 

—

__D
, Registered Mail Receipt Copy 1 - Customer

For domestic delivery information, visit our Website at www.usps.com *

DATE:

3/ G 202! NO.

RECEIVED FROM: L Gk we B QOL

Commonwealth of PA $

 

Temporary Plates $
Messenger Service $
Notarization 4@ Sew $ ROW
Travel Fee $

Clerical Fee Y@ {Oy w $ DOW
Photocopies ¢

PA Sales Tax $

Postage $

 

Other: $

TOTAL

BY:

g HOO _

QU g-— _ soTary services ONLIMTED

CJ

(See Information an Reverse)

oe ere ee ee

ee

To Be Completed

By Post Office

 

Date Stam;

 
 
  

 

 

   

Extra Services: & Fees Leia

ostageS
Z $9, 90 (continued)

Uy

 

Extta Services & Fees [1Signature Confirmation
CiRegistered Mail] Un. Til)
[TSignatiire Confirmation
eo pease 44 pe Restricted Delivery
$9

(Return Receipt 5 ri
feleatronic) §_—_*'! =» MU

Fl Restricted Detivery $” 2

 

 

|| Total Postage & Fees
S$ gyn yo

4

 

Recelved by

8 / t/a

Domestic Irsurance up to St
{8 included based upon the

declared value. Internation:
Indemnity is limited. (See Re

cusloner Must Declare
ull Value. . Celta
540) Hoe - Wyo.

 

 

 

 

To Be Completed By Customer

(Please Print)
All Entries Must Be in Ballpoint or Typed

Tey (bre CF ral Kote,
(dy Yh Dysarts Daienk, ~ TWO

Bhes 4 } / ( KC pete Z : pei
Koni bannss Juctia Fy, Exempt (e72

 

FROM

 

LIAL TEP 4 7ATED Diver Onok
CLARA iawkT>
334 “mt stititren Herve KGS

o
-

 

 

 

Us Jot POW DC 2000 - 2BOR
PS Form 3806, Registered Mail Receipt Copy 1 - Cus

April 2015, PSN 75a0-02-000-9051

(See Information on Re

For domestic delivery information, visit our website at www.usps.com *

UNITED STATES
POSTAL SERVICE.

KANE.
131 FRALEY Sf
KANE, PA 16735-9997
(300) 275-8777 a
08/06/2021 12:30 PN

Urey t Price

Price

Product Qty

Priopity Mail® 2-Tay 1 $9 90
Washington, DC 20330
Weight: 2 1b 11.40 02
Expected Delivery Date
Mon 08/09/2021
Registered Mail®
Amount: $50,000.00
Tracking #e
RE199325 1490S
Re turn ee
racking #:
Traci aog 94G2 6229 0265 5949 65

$103.00

b2 35

Total $i 7b
Priority Mail® 2-Day 1 $e 90
Washington, DG 20004
Weight: 2 \b 11.20 02
Expected Delivery Date
Mon 08/09/2021 a
Registered Mai l® / $105 00
Amount; $50,000.00
Tracking #:
RE195:325152US ao
be Os

Return Receipt

Tracking He
9490 S402 6229 O2b5 S089 So

Total $115. /5

Grand Total: $231 SU

en $234 .50
     

 

te )

4 3 |

wa Ft |
ls ta s
a Sy as

a) mt |
My

e. ~ r

eo

i

    

  

 

AE Specs 4 ie

t ydiaoay uunjey oSaLiog

 

fusaraq Pp

ayouisay

voTPUUyUED sunjeuBls
PLUOHEULYyOD auNeUBls —

Aang

Pajousey (EW pasysiGey (]
mien pareysiBey 1]
@ssaidyg en Aol Oj

Asallag peyujsey few payed
Assaljog Ps}aiysey aunyeuBig ynpy O

fuanjag Payuysey "eV Peinsut

{Q0S$ 4840)

IEW paunsuy

AVA PI}OMISSY AlaAijaq UO }99OD Oj

ALSA8Q UO JOB1[0D
QIN paynied

eunyeuBis 3InpY
adAl salasg

G
Oo
Qo

Oo
€

 

“5 : D } : yD
thn ge) OE Jet anaSui “EN?
se \ ee &
ony et h pos ie :) Sle
oN C1 — :mojaq ssaippe Araayap Jaqua ‘SA HH ny = sD AD SOT 7 «)
SOA Fé} Wey Wo) JUalay:p Ssoippe Ausaiiap s] *d ‘01 Ppassaippy syoluy *f

 

€906-000-20-68S2 Nod OUD App

LL Be MUO :

  

 

Areayag Jo eed "OD

 

(BUEN Paiulid) AG parlecay “A

 

‘
z
1

eessaippy []
queby GQ

VtaE ee (ee (om \(0/ 7 kel [oes Fe FB = /))[e%0)

  

x
einjeuBbis “y

 

 

 

“*SILLUed SOBcs {1 UOJ] BY} UO 10
‘aoeldeu Su} JO YOeG O4} 0} PEO SI} YOR w
‘NCA O} Psed Ou} LN}OJ UBD OM JEU] OS
@SIBASi BU] UO SSeypPpe Pue slweuU ANCA JUL
"g pure ‘g ‘| suis}! oJo}dW0D m

NOILOAS SIHL FLFIGNOD -HAGNAS

RACKED

 

 

Sm
‘

 
-TNM Document 51-1 Filed 09/01/21

cr-00386

Case 1:21

TATES

}

®

$33 ais

Shee a orem EE

SERVICE

Slr hea te

= rte

UNITED S
POSTAL

Pn A SS Se 8

,

 

«) ‘
~~
4 ™
eo h
wd
ETN
ae ,
<>.
Na \
03 TIS
f - *YS
Vo SMS.
—— oe \
g > at
ta
ad =, . es | a
som f
SPP ow ON
Seth Na 7 ao
> vy x ~
- »¥ Te

* Idisoay Lunjey onsaui0g

{0085 48003
Aranyaq payouysay Hcy PSs |
(BIA PouRSuy |
Ane DeIOIRSSY ASMIEG UO 12a10D
Asayag up joayieg O
AUBAHOg PElOUIsey [PLY PaNTIED Q
CHIN PBNIAQ
Anag paysay anjeudss ynpy Gi
euneubis yopy 9
adh somes *¢

Aueaneq payousey
LOHEUWWYUOD sinjeubis
wr UOREUUNUCD enjeuBbig Fy
ania
PSIOIRSEY IEW Paraysiboy Cy
wi lEW ParezsiBey Fy
@ssaidxg [rey AWOug 4

ON T1 — :mojaq ssauppe Ateayep Jequa ‘934 J]
SA] Cb wel! woy juelayip ssauppe Auanyan S| *q

 

                       

€S06-000-20-0€S4 NSd OzOz Aint ‘| Lge WHO Sg

SA cSt G2e Gé6L ay

(GE! INUES Woy JBISUBLI) JEQUINN sony -<

109 SF6s S920 62z9 zove O6S6 |
MET HUTA A

DEGIC “KY “eee hi

Ayn 4-2 24E VA?

a
O\yes-] >|
= tf te
js, ee, “y G/ ie Amy
IZ afé “cs fea fee tt \ rg ‘
cat pagudipips

 

Asnii9q jo eyeq “9
Sassaippy Fj
quoby o

(oweN payne) §q peniacay “g

xX

eimeubis ‘y

 

 

  

Ete Lei eM 0) 4 key [ks] =A fw eT I 0%)

 

3 tm perk % f
fF 0 ; The ess ts
ms 2" ot . or. . =
a ir d PTs I + #.
“= , , V2 —- on =
= & Bee, =
eo a -
—_—- a
<i x {Y ‘
we e) }
wm Ld

               

“Syed cords hy
‘SdsId (LU ayy JO YORg Bi] 07 fu

 
Uy a) mayer ad Eee |

oll O7L GS¢Ce SOL aa

 

PSs ules Pe eT |

 

 

————— ]
—— =
———— | _—
0 TO THE CLERK OF COURTS 2
7 ——— Be UNITED STATES DISTRICT COURT =f . = Ek
== ; 73>
> ————— 6" August, 2021 willl ——
ee Case # 1:21-cr-00386 as >|
. = § sf ~ —== |
c a of - ———

IL

        

1:21-cr-00386-TNM Document 51-1 Filed 09/01/21 Page 5 of

  
    

lM

|. Letter to Ms. Caesar
2. Letter to Magistrate Judge Trevor McFadden

3. Letter To Antanaa recto
4. Notice: Challenge Jurisdiction Sent to CLERK OF COURTS, Magistrate

fudge Trevor McPadden, and Amanda Fretto
5. Affidavit Of Repudiation And Assertory Oath sent to Amanda Fretto

6. Certified Proof of Service sent to Amanda Fretto
7. Notice of Default Certified Judgement of Un-Rebutted Affadavit sent to

Amanda Fretto
8. Deed O Re-Conveyance sent to Amanda Fretto

9. Patent Of Nativity sent to Amanda Fretto
10. Notice Of Special Appearance sent to Amanda Fretto

1}. Signature of Witnesses (Compos Mentis) sent to Amanda Fretto
12. Fire The Actors sent to Amanda Fretto

This cover sheet appears as the first page of these documents
There is a total of 119 pages sent to CLERK OF COURTS including this one

There is a total of 119 pages sent to Magistrate Judge McFadden including

this one.
Registered Mail # 2 725 325° /77 VS

Return Receipt # 2670 ?7e20227 O29 SPP GS

There is a Total of 192 pages sent to Amanda Fretto including this one

Registered Mail # @e& [PS $28 (52 US
Return Receipt # 2970 P4°X 0227 0M5 £9977 53
Case 1:21-cr-00386-TNM Document 51-1 Filed 09/01/21 Page 6 of 9

UNITED STATES DISTRICT COURT
4" of August, 2021

TO THE CLERK OF COURTS

UNITED STATES MAGISTRATE JUDGE
Judge Trevor McFadden

333 Constitution Avenue NW

Washington, District Of Columbia 20001-2802

 

Dear Mr. McFadden,

I challenge the courts jurisdiction over me Pauline; from the house of Bauer, a living woman,
one of we the people, creator of Government. My status is clearly defined in my Notice of Special
Appearance, which is part of the court record. As a Free living Soul, Sui Juris, Jus Soli,an ambassador
of Christ, Attorney in fact, I demand that this be a Constitutional Court of Record, that there will be no
Presumptions, assumptions, no tacit agreements, no waiver of rights, no subversion of rights, no
hearsay, no lawyering, or attornment from the bench. I do not plead with the court, I do not plead
guilty, I do not plead not guilty, I declare my innocence. I am counting on you to be a honorable man,
and I must ask you: are claiming your authority over me from your oath of office? Are you claiming to
derive your authority over me from the doctrine of Parens Patriae? Are you claiming to derive your
authority over me from THE UNITED STATES, THE UNITED STATES OF AMERICA, statute(s),
code(s), ordinance(s), by-law(s) of a corporation? Please list the authority(s) where you exercise
dominion over me. May I have written confirmation that all requirements have been met and are up to
date?

“Sovereignty itself is, of course, not subject to law, for it is the author and source of law; but in
our system, while sovereign powers are delegated to the agencies of government, sovereignty itself
remains with the people, by whom and for whom all government exists and acts. And the law is the
definition and limitation of power.” Woo Lee vs. Hopkins, 118 U.S. 356 1.

“People are supreme, not the State.” Waring vs. the Mayor of Savannah, 60 Georgia at 93.

“The people of the State do not yield their sovereignty to the agencies which serve them. The people, in
delegating authority, do not give their public servants the right to decide what is good for the people to
know and what is not good for them to know. The people insist on remaining informed so that they may
retain control over the instruments they have created.” Added Stats. 1953, c. 1588, p.3270, sec. 1.

“The people are the recognized source of all authority, state or municipal, and to this authority it must
come at last, whether immediately or by circuitous route.” Barnes v. District of Columbia, 91 U.S. 540,
545 [23: 440, 441]. p 234.

My Affadavit Of Repudiation, My Patent of Nativity, My Deed Of Reconveyance, Certified
Proof of Service, and Notice of Default Judgement of Un-Rebutted Affadavit have been filed upon the
land (instrument #202117549). I ask that you keep your honor and read the Notice Of Special
Appearance thoroughly, completely and with comprehension as it is of a very serious nature.

I am the only executor of my minor estate. We must be aware that the State has been

incorporated to serve the debt-money system of bondage, so the people are not offered de jure
Common Law contracts serving the State, but de facto Admiralty Maritime contracts serving the Banks

1Of4
Case 1:21-cr-00386-TNM Document 51-1 Filed 09/01/21 Page 7 of 9

as surety for debt. My Unalienable Rights were not given to me by any man-made authority, nor can
they be taken away by any man-made authority. The State, as a creation of the People, can only
acknowledge, uphold, and protect my Unalienable Rights. However, your sovereign nation has been
usurped by YOURNATION (INC.), which is bankrupt and using a debt-money system. The real
property, wealth, assets and productivity of the People have been pledged as Surety for the corporate
national debt. This was done, and is perpetuated, by offering contracts to the private sovereign
People. In every case the Judge must determine that he has Consent; Personam and Subject Matter
Jurisdiction before he can act or access the Cesta Que Trust.

I do not consent to a BAR COURT. I am calling for a Constitutional Court of Record, asking for
a Summary Judgement of Truth and Facts based on my documents. “No Truth or Fact may be tried in
court.” Maxim of LawConsensus facit legem. Consent makes the law. A contract is a law between the parties,
which can acquire force only by consent. I do not consent to contract with a stand by attorney (Carmen
Hernandez) as I have fired her twice .Any contract signed by one party and autographed by the other is
void, because a legal fiction cannot mix with a lawful fact. The parties to a contract must be of the
same kind. INSTRUMENT, contracts. The writing which contains some agreement, and is so called
because it has been prepared as a memorial of what has taken place or been agreed upon. The
agreement and the instrument in which it is contained are very different things, the latter being only
evidence of the existence of the former. The instrument or form of the contract may be valid, but the
contract itself may be void on account of fraud.'— Bouvier’s Law Dictionary, 1856
Maxim of Law:
Disparata non debent jungi. Unequal things ought not to be joined. The Recourse appears in the Uniform
Commercial Code at 1-103.6, which says: “The Code is complimentary to the Common
Law, which remains in force, except where displaced by the code. A statute should be
construed in harmony with the Common Law, unless there is a clear legislative intent to

abrogate the Common Law.” (UCC 1-103.6)

The Prosecution is holding the people in bondage with no evidence, only
Presumptions, assumptions, and hearsay. As to syllogism, all 12 Presumptions are rebutted
by me Pauline from the house of Bauer.

Maxim of Law:
Ei incumbit probatio qui dicit, non qui negat. The burden of the proof lies upon him who affirms, not he who
denies.

How does one arrest people and then build a case? This only invites fraud and swindle.
Presumption n. a rule of law which permits a court to assume a fact is true until such time as there is a
preponderance (greater weight) of evidence which disproves or outweighs (rebuts) the presumption.
Each presumption is based upon a particular set of apparent facts paired with established laws, logic,
reasoning or individual rights. A presumption is rebuttable in that it can be refuted by factual evidence.
One can present facts to persuade the judge that the presumption is not true.

Maxim Of Law:

Incerta pro nullis habentur. Things uncertain are considered as nothing.
Fatsus in uno, falsus in omnibus. False in one thing, false in everything.

Under God's law I did not harm another or cause any physical damage. It is public knowledge
that the doors were electronically locked and that the capital police antagonized the crowd of patriots as

2 Of 4
Case 1:21-cr-00386-TNM Document 51-1 Filed 09/01/21 Page 8 of 9

they sang the National Anthem and God Bless America on the steps of the capital building. The capital
police did not try to stop the crowd, but invited them in. There was swat on the rooftops, why did they
not subdue the crowd? Why was there scaffolding on the west side of the capital with over 500,000
people attending a peaceful, prayerful rally? I did not witness any violence, instead I was maced
directly in the eyes and was blind for at least 20 minutes. People were herded like cattle and locked
inside. Why did they not just take those into custody at that time? Why were the people let out and
allowed to go home? It was all a setup for political gain.

In Common Law court, if you are going to charge me with trespassing then under Maxim of
Law you must produce the party with whom you considered me to trespass against. “Ei incumbit
probatio qui dicit, non qui negat. The burden of proof lies upon the one who affirms, not the one who
denies. There must be a Corpus Delecti. If there is no victim, then there is no crime. How can a dead
entity be a victim?

The search warrant is an illegal search warrant with no meets and bounds. It was served to me
after the FBI already entered my home when I explicitly told them they could not enter without a
search warrant so I did not consent to the search. There was not a list of what was taken therefore what
they took they stole. I presume this evidence was also withheld from the Grand Jury Indictment.

In a common law court, I mandate a jury of my peers. The Judge sits “judicially”. The only
venue of “justice” for a living man or woman is a Constitutionally sanctioned Common
Law “court of record” with a jury of one's peers.

A Common Law court de jure, with a Jury,
is the only venue of “Justice” for a living Man or Woman.

Under amendment V of The Constitution Of The United States of America, nor shall any person
be subject for the same offence to be twice put in jeopardy of life or limb; nor shall be compelled in
any criminal case to be a witness against himself,nor be deprived of life, liberty, or property, without
due process of law; nor shall private property be taken for public use, without just compensation.

I declare that I am not a pauper by means of gold and silver and not your defacto money. I also
fly the Civil Peace flag. I am a competent Compos Mentis and have signatures from witnesses to attest
to the fact that I am mentally stable and heavily involved in helping my community. I live in my body
and love thy neighbor as thyself. My husband and I have on countless times helped our neighbors. We
have rescued people when they were stranded while ice fishing, pulled out campers and hunters that
have been stuck on dirt roads, given free food and lend an ear to those who were hungry. Last year I
towed a boat back to the launch giving up my only day off to help one in need. Last week my sister
and I mowed an elderly man's grass. Today I am taking two small children for a boat ride along with
their grandfather to help them forget (for at least a little while) about the untimely death of their mother
at the age of 28 a few weeks ago. Last summer J helped organize three events to raise money for our
local park. I also helped with giving the seniors an outdoor Prom because the school wasn't able to
hold prom. For the last fourteen years my husband and I worked with the Kinzua Fish and Wildlife
Association to build fish structure and this past year installed over 800 christmas trees for the benefit of
others to enjoy. I donate to the Ludlow Sportsman's Club and was treasurer (until recently) to feed the
wildlife during our harsh winters. I spend countless hours volunteering to groom snowmobile trails so
that others may enjoy winter sports. I have raised money for a yearly event for Ski For Cancer.

3 Of 4
 

Case 1:21-cr-00386-TNM Document 51-1 Filed 09/01/21 Page 9 of 9

that others may enjoy winter sporis. I have raised money for a yearly event for Ski For Cancer.
Donated to our local fire Departments, held two benefits for local people this year. My husband
donated his winnings in a local fishing tournament to a 14 year old kid with cancer. | have prepared
dinners for the American Legion asking on ly to pay for the cost of the food. | have volunteered and
donated food to families in LudJow for funerals. | could go on and on.

Since my arrest, my employees and | have received death threats and someone threatened to
burn down my business. One person even threatened a 17 year old minor, which | believe is considered
a felony.

“Your Honour, | am a living being. | humbly ask for remedy.”
“Your honor 1 am a living being. The flesh tives and the blood flows. Your Honour, I humbly ask

for cure and maintenance.”
“Your Honour, I wish to establish that I am a living being. The flesh lives and the bleod flows and

ii
it x ey

we are sovereign and nothing stands between myself and the divine.”

 

A f

ant
Thank You, oa
L/ 4 HS
By: hithat , yp AR ‘Van. A
UCC-1-308
A living soul, Sui Juris. Jus Soli
Withow Prepidice, Without Recourse
All rights guaranteed and retained

Notice to agents is notice to principal, Notice to principal is notice to agenis

ec, THE CLERK OF COURTS
cc. Amanda Fretio Lingwood, Amanda Fretto (USADC) via email and Resistered mail

40f4
